EXHIBIT 10.19

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
December 23, 2008, between PHILLIPS-VAN HEUSEN CORPORATION, a Delaware
corporation (“PVH” and, together with its affiliates and subsidiaries, the
“Company”), and FRANCIS K. DUANE (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company has previously entered into an Amended and Restated
Employment Agreement with the Executive dated as of June 14, 2007 (the “Existing
Agreement”), and the parties desire to amend and restate the Existing Agreement
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
(the “Code”), and to make certain other changes to the Existing Agreement so as
to ensure that the Executive is retained on a full-time basis in accordance with
the terms set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein, and agrees that this Agreement shall amend and
supercede the terms and conditions of the Existing Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1.

Employment.

(a)

Effective Date.  This Agreement shall be effective as of March 9, 2006, the date
on which the Executive’s promotion was made (the “Effective Date”).  

(b)

Employment Period.  The Company agrees to continue to employ the Executive, and
the Executive agrees to continue to be employed by the Company, in accordance
with the terms and conditions hereof.  The Executive shall be an employee at
will and this Agreement shall not constitute a guarantee of employment.  Each of
the parties acknowledges and agrees that either party may terminate the
Executive’s employment at any time, for any reason, with or without Cause (as
defined in Section 3(a)).  The period commencing on the Effective Date and
ending on the effective date of the termination of the Executive’s employment is
hereinafter referred to as the “Employment Period.”  

(c)

Position and Duties.   (i)  During the Employment Period, (A) the Executive
shall serve as the Vice Chairman, Wholesale of the Company, with such duties and
responsibilities as shall from time to time be assigned to him and as are
consistent and commensurate with his title and position, and (B) the Executive’s
services shall be performed at the Company’s headquarters in New York, New York
as of the Effective Date or such other location as may be mutually agreed
between the Company and the Executive, except for travel, and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company’s
business.  The Executive shall also serve on the Company’s Operating Committee;
provided, however, that the Company may disband the Operating Committee at any
time prior to a Change in Control (as hereinafter defined).





--------------------------------------------------------------------------------

(ii)

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time (with business time
determined in accordance with the Company’s usual and customary standards for
its senior executives) to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and conscientiously such responsibilities.  During the Employment Period, the
Executive shall be entitled to serve as a member of the board of directors of a
reasonable number of other companies, to serve on civic and charitable boards
and to manage his personal and family investments, in each case, to the extent
such activities do not materially interfere, in the reasonable judgment of the
Company’s Board of Directors (which, for purposes of this Agreement, includes
any committee thereof, unless the context requires otherwise (the “Board”)),
with the performance of his duties for the Company and are otherwise consistent
with the Company’s governance policies.

2.

Compensation.

(a)

Base Salary.  During the Employment Period, the Company shall pay the Executive
a salary at the annual rate of $800,000 (“Base Salary”), payable in accordance
with the normal payroll procedures of the Company in effect from time to time.
 The Executive’s Base Salary shall be reviewed for increase at least annually by
the Board pursuant to its normal performance review policies for senior
executives.  Base Salary shall not be reduced after any increase, and the term
Base Salary as utilized in this Agreement shall refer to the Executive’s annual
base salary as then in effect.  

(b)

Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock option plans
and other incentive compensation programs for similarly situated executives
(collectively, “Plans”), to the extent that the Executive is qualified to
participate in any such Plan under the generally applicable provisions thereof
in effect from time to time.  Such eligibility is not a guarantee of
participation in or of the receipt of any award, payment or other compensation
under any Plan.  To the extent the Executive does participate in a Plan and the
Plan does not expressly provide otherwise, the Chief Executive Officer and/or
the Board, as appropriate, may determine all terms of participation (including,
without limitation, the type and size of any award, payment or other
compensation and the timing and conditions of receipt thereof by the Executive)
in the Chief Executive Officer’s or the Board’s sole and absolute discretion.
 Nothing herein shall be deemed to prohibit the Company or the Board from
amending or terminating any and all Plans in its sole and absolute discretion.
 Except as otherwise provided herein, the terms of each Plan shall govern the
Executive’s rights and obligations thereunder during the Executive’s employment
and upon the termination thereof.  Without limiting the generality of the
foregoing, the definition of “Cause” hereunder shall not supersede the
definition of “cause” in any Plan (unless the Plan expressly defers to the
definition of “cause” under an executive’s employment agreement) and any rights
of the Executive hereunder upon and subsequent to the termination of the
Executive’s employment shall be in addition to, and not in lieu of, any right of
the Executive under any Plan then in effect upon or subsequent to a termination
of employment.





2




--------------------------------------------------------------------------------

(c)

Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any such plan in its sole and absolute
discretion.  Except as otherwise provided herein, the terms of each such plan
shall govern the Executive’s rights and obligations thereunder during the
Executive’s employment and upon the termination thereof.

(d)

Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A (as defined in
Section 7(l)) prohibits reimbursement payments from being made any later than
the end of the calendar year following the calendar year in which the applicable
expense is incurred or paid.  Also under Section 409A (i) the amount of expenses
eligible for reimbursement during any calendar year may not affect the amount of
expenses eligible for reimbursement in any other calendar year, and (ii) the
right to reimbursement under this Section 2(d) cannot be subject to liquidation
or exchange for another benefit.

3.

Termination of Employment.  The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3.  A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.

(a)

Termination for Cause by the Company.  The Company may terminate the Executive’s
employment with the Company at any time for Cause.  Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment or provision, as applicable, of (i) the portion of the Base Salary
for periods prior to the effective date of termination accrued but unpaid (if
any), (ii) all unreimbursed expenses (if any), subject to Section 2(d), and
(iii) other payments, entitlements or benefits, if any, in accordance with terms
of the applicable plans, programs, arrangements or other agreements of the
Company or any affiliate thereof (other than any severance plan or policy) as to
which the Executive held rights to such payments, entitlements or benefits,
whether as a participant, beneficiary or otherwise on the date of termination
(“Other Benefits”).  For the avoidance of doubt, the Executive shall have no
right to receive any amounts under the Company’s severance policy upon his
termination for Cause.

(i)  For purposes of this Agreement, “Cause” shall be defined as:  (1) gross
negligence or willful misconduct, as the case may be, in the performance of the
material responsibilities of the Executive’s office or position, which results
in material economic harm to the Company or its affiliates or in material
reputational harm causing demonstrable injury to the Company or its affiliates;
(2) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial





3




--------------------------------------------------------------------------------

performance is delivered to the Executive by the Board or the Company that
specifically identifies the manner in which the Board or the Company believes
that the Executive has not substantially performed the Executive’s duties, and
the Executive has not cured such failure to the reasonable satisfaction of the
Board or the Company within 20 days following the Executive’s receipt of such
written demand; (3) the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony within the meaning of U.S. Federal, state or local law
(other than a traffic violation); (4) the Executive having willfully divulged,
furnished or made accessible to anyone other than the Company, its directors,
officers, employees, auditors and legal advisors, otherwise than in the ordinary
course of business, any Confidential Information (as hereinafter defined); or
(5) any act or failure to act by the Executive, which, under the provisions of
applicable law, disqualifies the Executive from acting in any or all capacities
in which he is then acting for the Company.  

(ii)  For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

(b)

Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined in Section 3(f)(i)(B)).  

(i)

If the Company terminates the Executive’s services without Cause or the
Executive terminates his employment with the Company for Good Reason, other than
during the two-year period following a Change in Control (as defined in Section
3(f)(i)(A)), the Executive shall be entitled to receive from the Company (W) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (X) all unreimbursed expenses (if any),
subject to Section 2(d); (Y) an aggregate amount (the “Severance Amount”) equal
to one and a half (1.5) times the sum of (1) the Base Salary plus (2) an amount
equal to the bonus that would be payable if “target” level performance were
achieved (referred to as “plan” level in the Company’s 2005 Performance
Incentive Bonus Plan) in respect of the fiscal year during which the termination
occurs (or the prior fiscal year if bonus levels have not yet been established
for the year of termination); and (Z) the payment or provision of any Other
Benefits.  The Severance Amount shall be paid in 36 substantially equal payments
and on the same schedule that Base Salary was paid immediately prior to the
Executive’s date of termination, commencing on the first such scheduled payroll
date that occurs on or following the date that is 30 days after the Executive’s
termination of employment, subject to the Executive’s compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a).  Each
such installment payment shall be treated as a separate payment as defined under
Treasury Regulation §1.409A-2(b)(2).  If the Executive is a “specified employee”
(as determined under the Company’s policy for identifying specified employees)
on the date of his “separation from service” (within the meaning of Section
409A) and if any portion of the Severance Amount





4




--------------------------------------------------------------------------------

would be considered “deferred compensation” under Section 409A, all payments of
the Severance Amount (other than payments that satisfy the short-term deferral
rule, as defined in Treasury Regulation §1.409A-1(b)(4), or that are treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)) shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six months following the
Executive's separation from service.  The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period.  In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on all payments not paid to the Executive prior
to the first business day after the sixth month anniversary of his separation
from service that otherwise would have been paid during such six-month period
had this delay provision not applied to the Executive and shall be paid with the
first payment after such six-month period.  Notwithstanding the foregoing,
payments delayed pursuant to this six-month delay requirement shall commence
earlier in the event of the Executive’s death prior to the end of the six-month
period.  For purposes hereof, the Executive shall have a “separation from
service” upon his death or other termination of employment for any reason.  

(ii)

In addition, if the Company terminates the Executive’s employment with the
Company without Cause or the Executive terminates his employment with the
Company for Good Reason, then the Company shall also provide to the Executive,
during the 18-month period following the Executive’s date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life or disability insurance coverage from any other
employer during such period, but the Executive shall not have any obligation to
seek or accept employment during such period, whether or not any such employment
would provide comparable medical and dental insurance coverage; and provided
further, however, that the Executive shall be obligated to pay an amount equal
to the active employee contribution, if any, for each such coverage.  

(iii)

For the avoidance of doubt, the payment of the Severance Amount shall be in lieu
of any amounts payable under the Company’s severance policy (as then in effect)
and the Executive hereby waives any and all rights thereunder.

(c)

Termination by Voluntary Resignation (without Good Reason) by the Executive.
 The Executive may terminate his employment with the Company without Good Reason
at any time by voluntary resignation.  Upon such termination, the Company shall
have no further obligation to the Executive hereunder except for the payment of
(i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(d), and (iii) the payment or provision of any Other
Benefits.  Notwithstanding the foregoing, the Executive shall provide no less
than 90 days’ prior written notice of the effective date of his resignation
(other than for Good Reason).  The Company shall continue to pay the Executive
his Base Salary during such 90-day period.  Notwithstanding the foregoing, the
Company, in its sole and absolute discretion, may waive the requirement for
prior notice of the Executive’s resignation or decrease the notice period, in
which





5




--------------------------------------------------------------------------------

event the Company shall have no continuing obligation to pay the Executive’s
Base Salary or shall only have such obligation with respect to the shortened
period, as the case may be.

(d)

Disability.  The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder for a period of 180
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to the Executive or his legal representative
 (“Disability”).  If the Executive’s employment is terminated by the Company due
to his Disability, the Company shall have no further obligation to the Executive
hereunder, except for the payment to the Executive or his legal guardian or
representative, as appropriate, of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) the
payment or provision of any Other Benefits.

(e)

Death.  If the Executive shall die during the Employment Period, this Agreement
shall terminate on the date of the Executive’s death and the Company shall have
no further obligation to the Executive hereunder except for the payment to the
Executive’s estate of (i) the portion of the Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any), (ii) all
unreimbursed expenses (if any), subject to Section 2(d) and (iii) the payment or
provision of any Other Benefits.

(f)

Termination by the Company without Cause or by the Executive For Good Reason
Subsequent to a Change in Control.

(i)

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

(A)

“Change in Control” shall be deemed to occur upon the first to occur of the
following events:

(1)

Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a “person” who
as of the Effective Date was the owner of at least 8% of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired





6




--------------------------------------------------------------------------------

directly from the Company, (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(f)(i)(A)(3) below;

(2)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

(3)

Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or





7




--------------------------------------------------------------------------------

(4)

The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(B)

“Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:

(1)

the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(c) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive and the
assignment of additional or alternate duties or responsibilities to the
Executive in connection with his professional development or the reallocation of
some of the Executive’s duties or responsibilities to other executives of the
Company in connection with the evolution of the Executive’s position; provided,
however, that the Executive’s removal from the Company’s Operating Committee
(including the Executive’s removal from, or failure to be appointed to, any
analogous committee of any successor to the Company following a Change in
Control if he is a member of the Company’s Operating Committee at the time of
the Change of Control) shall be conclusively presumed to a material diminution
of the Executive’s authority, duties and responsibilities;

(2)

a reduction of the Executive’s Base Salary;

(3)

the taking of any action by the Company that substantially diminishes (A) the
aggregate value of the Executive’s total compensation opportunity, and/or (B)
the aggregate value of the employee benefits provided to the Executive pursuant
to the Company’s employee benefit and insurance plans as in effect on the
Effective Date (or, following a Change in Control, as in effect immediately
prior to such Change in Control);

(4)

the Company requiring that the Executive’s services be rendered primarily at a
location or locations more than 35 miles from the location set forth in Section
1(c), except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Company’s business; or

(5)

the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  





8




--------------------------------------------------------------------------------

(ii)

If within two years after the occurrence of a Change in Control, the Executive
terminates his employment with the Company for Good Reason or the Company
terminates the Executive’s employment for any reason other than death,
Disability or Cause, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, the Executive shall be entitled to receive from the Company (A) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (B) all unreimbursed expenses (if any),
subject to Section 2(d); (C) an aggregate amount equal to two times the sum of
(I) the Base Salary plus (II) an amount equal to the bonus that would be payable
if the “target” level performance were achieved (referred to as “plan” level in
the Company’s 2005 Performance Incentive Bonus Plan) in respect of the fiscal
year during which the termination occurs (or the prior fiscal year if bonus
levels have not yet been established for the year of termination); and (D) the
payment or provision of any Other Benefits.  The severance amount described in
clause (C) of the immediately preceding sentence shall be paid (x) in a lump
sum, if the Change in Control event constitutes a “change in the ownership” or a
“change in the effective control” of the Company or a “change in the ownership
of a substantial portion of a corporation’s assets” (each within the meaning of
Section 409A), or (y) in 48 substantially equal payments, if the Change in
Control event does not so comply with Section 409A.  The lump sum amount shall
be paid, or the installment payments shall commence, as applicable, on the first
scheduled payroll date (in accordance with the Company’s payroll schedule in
effect for the Executive immediately prior to such termination) that occurs on
or following the date that is 30 days after the Executive’s termination of
employment; provided, however, that the payment of such severance amount is
subject to the Executive’s compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a).  Any such installment payment
shall be treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).  If the Executive is a “specified employee” (as determined
under the Company’s policy for identifying specified employees) on the date of
his “separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) would be considered
“deferred compensation” under Section 409A, such severance amount shall not be
paid or commence to be paid on any date prior to the first business day after
the date that is six months following the Executive’s separation from service
(unless any such payment(s) shall satisfy the short-term deferral rule, as
defined in Treasury Regulation §1.409A-1(b)(4), or shall be treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)).  If paid in installments, the first payment that can be
made shall include the cumulative amount of any amounts that could not be paid
during such six-month period.  In addition, interest will accrue at the 10-year
T-bill rate (as in effect as of the first business day of the calendar year in
which the separation from service occurs) on such lump sum amount or installment
payments, as applicable, not paid to the Executive prior to the first business
day after the sixth month anniversary of his separation from service that
otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid at the same time at
which the lump sum payment or the first installment payment, as applicable, is
made after such six-month period.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding three sentences shall commence earlier in the
event of the Executive’s death prior to the end of the six-month period.  Upon
the termination of employment with the Company for Good Reason by the Executive
or upon the involuntary termination of employment with the Company of the
Executive for any reason other than death, Disability or Cause, in either case
within two years after the occurrence of a Change in Control,





9




--------------------------------------------------------------------------------

the Company (or the then former Company subsidiary employing the Executive), or
the consolidated, surviving or transferee person in the event of a Change in
Control pursuant to a consolidation, merger or sale of assets, shall also
provide, for the period of two consecutive years commencing on the date of such
termination of employment, medical, dental, life and disability insurance
coverage for the Executive and the members of his family which is not less
favorable to the Executive than the group medical, dental, life and disability
insurance coverage carried by the Company for the Executive and the members of
his family either immediately prior to such termination of employment or
immediately prior to the occurrence of such Change in Control, whichever is
greater; provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
two-year period, but the Executive shall not have any obligation to seek or
accept employment during such two-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage.  For the avoidance of doubt, the amounts payable under
clause (C) of this Section 3(f)(ii) as severance shall be in lieu of any amounts
payable under the Company’s severance policy and the Executive hereby waives any
and all rights thereunder.  

(iii)

Certain Additional Payments by the Company.

(A)

In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 3(f)(iii)) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(B)

Subject to the provisions of Section 3(f)(iii)(C), all determinations required
to be made under this Section 3(f)(iii), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by the Company’s
auditors or such other nationally recognized certified public accounting firm
reasonably acceptable to the Executive as may be designated by the Company (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 3(f)(iii), shall be paid by the Company to
the Executive in accordance with Section 3(f)(iii)(F).  Any determination by the
Accounting Firm shall be binding upon the Company and the





10




--------------------------------------------------------------------------------

Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies pursuant to Section 3(f)(iii)(C) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the Executive
in accordance with Section 3(f)(iii)(F).

(C)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after the Executive is informed in writing
of such claim.  The Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:

(1)

give the Company any information reasonably requested by the Company relating to
such claim,

(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and

(4)

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section
3(f)(iii), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative





11




--------------------------------------------------------------------------------

tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
pays such claim and directs the Executive to sue for a refund, the Company shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and, provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(D)

If, after the receipt by the Executive of a Gross-Up Payment or payment by the
Company of an amount on the Executive’s behalf pursuant to Section 3(f)(iii)(C),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 3(f)(iii)(C), if applicable) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 3(f)(iii)(C), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(E)

Notwithstanding any other provision of this Section 3(f)(iii), the Company may,
in its sole discretion, withhold and pay to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(F)

Any Gross-Up Payment or reimbursement by the Company of expenses incurred by the
Executive in connection with a tax audit or litigation relating to the Excise
Tax, as provided for in this Section 3(f)(iii), shall be paid no later than the
last day of the calendar year following the calendar year in which the Executive
remitted the Excise Tax or, if no Excise Tax is paid, the end of the calendar
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation.
 Furthermore, if the Executive is a “specified employee” (as determined under
the Company’s policy for identifying specified employees) on the date of his
“separation from service” (within the meaning of Section 409A) and if any
portion of the Gross-Up Payment or reimbursement by the Company would be
considered “deferred compensation” under Section 409A, any Gross-Up Payment or
reimbursement by the Company as required by this Section 3(f)(iii) shall not be
paid or commence to be paid on any date prior to the first business day after
the date that is six months following the Executive’s separation from service
(unless such





12




--------------------------------------------------------------------------------

amount shall satisfy the short-term deferral rule, as defined in Treasury
Regulation §1.409A-1(b)(4)).  In addition, interest will accrue at the 10-year
T-bill rate (as in effect as of the first business day of the calendar year in
which the separation from service occurs) on such amount during the six-month
period and shall be paid at the same time at which such Gross-Up Payment or
reimbursement is made.  Notwithstanding the foregoing, a payment delayed
pursuant to the preceding two sentences shall commence earlier in the event of
the Executive’s death prior to the end of the six-month period.

(g)

Notice of Termination.  Any termination by the Company or by the Executive,
other than a termination by reason of the Executive’s death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c).  “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.  

(h)

Date of Termination.  For purposes of this Agreement the Executive’s date of
termination of employment shall be (i) if the Executive’s employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive’s Disability, the date of termination shall be
the date on which the other party receives the Notice of Termination, unless a
later date is mutually agreed, (ii) if the Executive’s employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company’s receipt of the Notice of Termination, unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive’s
employment is terminated by reason of death, the date of termination shall be
the date of death.

(i)

Resignation.  Upon termination of the Executive’s employment for any reason, the
Executive agrees to resign, effective as of the date of termination, from any
positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company’s subsidiaries and affiliates.

4.

Effect of Termination.  (a)  Full Settlement.  The amounts paid to the Executive
pursuant to Section 3(b) or 3(f)(ii), as applicable, following termination of
his employment shall be in full and complete satisfaction of the Executive’s
rights under this Agreement and any other claims he may have with respect to his
employment by the Company and the termination thereof, other than as expressly
provided in Section 2(b).  Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims.  In consideration of the
Executive’s receipt thereof, the Executive shall execute a release in favor of
the Company, substantially in the form of Exhibit A hereto.  Pursuant to said
release, the Company shall be released and discharged from any and all liability
to the Executive in connection with this Agreement and otherwise in connection
with the Executive’s employment with the Company and the termination thereof,
including, without limitation, any claims arising under federal, state or local
labor, employment and employment discrimination laws, but excluding claims with
respect to this Agreement and any Plan.   The payments and provision of benefits
to the Executive required by Sections 3(b) and 3(f)(ii), other than amounts that
are required to be paid to the Executive under





13




--------------------------------------------------------------------------------

applicable law, shall be conditioned upon the Executive’s delivery (and
non-revocation prior to the expiration of the revocation period contained in the
release) of such release in favor of the Company, provided that such conditions
are met on or before the date that is 30 days after the date of the Executive’s
termination of employment.  If such conditions are not met by such date, the
Executive shall forfeit such payments and benefits.  Notwithstanding the
foregoing, nothing herein shall be construed to release the Company from its
obligations to indemnify the Executive (as set forth in Section 7(h)).

(b)

No Duplication; No Mitigation; Limited Offset.  In no event shall the Executive
be entitled to duplicate payments or benefits under different provisions of this
Agreement or pursuant to the terms of any other plan, program or arrangement of
the Company or its affiliates.  In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset against amounts due the Executive
under this Agreement or pursuant to any plan of the Company or any of its
affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f)(ii),
which shall terminate immediately upon obtaining comparable coverage from
another employer.  

5.

Restrictive Covenants.

(a)

Confidentiality.  The Executive recognizes that any knowledge and information of
any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and information, information
regarding product development, marketing plans, management organization
information, operating policies and manuals, sourcing data, performance results,
business plans, financial records, and other financial, commercial, business and
technical information (collectively, “Confidential Information”), must be
protected as confidential, not copied, disclosed or used, other than for the
benefit of the Company, at any time.  The Executive further agrees that at any
time during the Employment Period or thereafter he will not divulge to anyone
(other than the Company or any person employed or designated by the Company),
publish or make use of any Confidential Information without the prior written
consent of the Company, except as (and only to the extent) (i) required by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency and then only after providing the Company with the
reasonable opportunity to prevent such disclosure or to receive confidential
treatment for the Confidential Information required to be disclosed, (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to the enforcement of this Agreement or
(iii) as to Confidential Information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 5(a).  The Executive further agrees that following the
termination of the Employment Period for whatever reason, (A) the Company shall
keep all tangible property assigned to the Executive or prepared by the
Executive and (B) the Executive shall not misappropriate or infringe upon the
Confidential Information of the Company (including the recreation or
reconstruction of Confidential Information from memory).





14




--------------------------------------------------------------------------------

(b)

Non-Interference.  The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company’s vendors and
customers (respectively “Vendor Information” or “Customer Information”), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company’s vendors or customers on behalf of a competing business
enterprise.  Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 18 months
following the termination thereof, other than by reason of a termination by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, on behalf of himself or any other person, other than the Company, directly
or indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any person that has been a
vendor or customer of the Company within the 12-month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information. The foregoing restrictive covenant shall only apply to
business activities engaged in by the Executive on behalf of himself or any
other person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked or over which he has or has had
supervisory responsibility, in terms of channels of distribution, types of
products, gender for which the products have been designed and similarity of
price range.  In addition, the Executive agrees that, during the Employment
Period and such 18-month period thereafter, he will not, directly or indirectly,
seek to encourage or induce any such vendor or customer to cease doing business
with, or lessen its business with, the Company, or otherwise interfere with or
damage (or attempt to interfere with or damage) any of the Company’s
relationships with its vendors and customers, except in the ordinary course of
the Company’s business.

(c)

Non-Competition.  The Executive agrees that, during the Employment Period and
for a period of 12 months following his termination of employment, other than
upon a termination by the Company without Cause or by the Executive for Good
Reason, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive’s behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in any business of,
provide services to, enter the employ of, or have any interest in, any other
person, firm, corporation or other entity that is engaged in a business that is
in competition with the primary businesses or products of the Company as of the
Executive’s date of termination (following a Change in Control, such businesses
or products shall be limited to those in which the Executive has worked or over
which he has or has had supervisory responsibility, in terms of channels of
distribution, types of products, gender for which the products have been
designed and similarity of price range, as of his date of termination).  Nothing
herein shall restrict the Executive from owning, for personal investment
purposes only, less than 5% of the voting stock of any publicly held corporation
or 2% of the ownership interest in any non-publicly held company, if the
Executive has no other connection or relationship with the issuer of such
securities.     





15




--------------------------------------------------------------------------------

(d)

Non-Solicitation.  The Executive agrees that during the Employment Period and
for a period of 18 months following the termination thereof for any reason, he
will not hire or solicit to hire, whether on his own behalf or on behalf of any
other person (other than the Company), any employee of the Company or any
individual who had left the employ of the Company within 12 months of the
termination of the Executive’s employment with the Company.  In addition, during
the Employment Period and such 18-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company’s employ, except in the ordinary course of the Company’s
business.

(e)

Public Comment.  The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
 Similarly, the then current (i) members of the Board and (ii) members of the
Company’s senior management shall not make any derogatory comment concerning the
Executive, and the Company shall use reasonable efforts to ensure that the
former (A) members of the Board and (B) members of the Company’s senior
management do not make any derogatory comment concerning the Executive.      

(f)

Blue Penciling.  If any of the restrictions on competitive or other activities
contained in this Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment.  The existence of any claim or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants, but such
claim or cause of action shall be determined separately.

(g)

Injunctive Relief.  The Executive acknowledges and agrees that the covenants and
obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.

6.

Work for Hire.  The Executive agrees that all marketing, operating and training
ideas, sourcing data, processes and materials, including all inventions,
discoveries, improvements, enhancements, written materials and development
related to the business of the Company (“Proprietary Materials”) to which the
Executive may have access or that the Executive may develop or conceive while
employed by the Company shall be considered works made for hire for the Company
and prepared within the scope of employment and shall belong exclusively to the
Company.  Any Proprietary Materials developed by the Executive that, under
applicable





16




--------------------------------------------------------------------------------

law, may not be considered works made for hire, are hereby assigned to the
Company without the need for any further consideration, and the Executive agrees
to take such further action, including executing such instruments and documents
as the Company may reasonably request, to evidence such assignment.

7.

Miscellaneous.

(a)

Assignment and Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.  Notwithstanding
anything in the foregoing to the contrary, the Executive may not assign any of
his rights or obligations under this Agreement without first obtaining the
written consent of the Company.  The Company may assign this Agreement in
connection with a sale of all or substantially all of its business and/or assets
(whether direct or indirect, by purchase, merger, consolidation or otherwise)
and will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

(b)

Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.

(c)

Notices.  Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:

If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records

If to the Company at:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York  10016
Attention:  Chairman

With a copy to:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York  10016
Attention:  Senior Vice President, General Counsel and Secretary

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.





17




--------------------------------------------------------------------------------

(d)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to the
principles thereof relating to the conflict of laws.

(e)

Consent to Jurisdiction.  Any judicial proceeding brought against the Executive
with respect to this Agreement may be brought in any court of competent
jurisdiction in the Borough of Manhattan in the City and State of New York and,
by execution and delivery of this Agreement, the Executive: (i) accepts,
generally and unconditionally, the nonexclusive jurisdiction of such courts and
any related appellate courts, and irrevocably agrees to be bound by any final
judgment (after exhausting all appeals therefrom or after all time periods for
such appeals have expired) rendered thereby in connection with this Agreement,
and (ii) irrevocably waives any objection the Executive may now or hereafter
have as to the venue of any such suit, action or proceeding brought in such a
court or that such court is an inconvenient forum.

(f)

Severability.  The invalidity of any one or more provisions of this Agreement or
any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.

(g)

Waiver.  The Company, in its sole discretion, may waive any of the requirements
imposed on the Executive by this Agreement.  The Company, however, reserves the
right to deny any similar waiver in the future.  Each such waiver must be
express and in writing and there will be no waiver by conduct.  Pursuit by the
Company of any available remedy, either in law or equity, or any action of any
kind, does not constitute waiver of any other remedy or action.  Such remedies
and actions are cumulative and not exclusive. The Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason or the Company’s right to terminate the Executive’s
employment for Cause, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(h)

Indemnification.  The Executive shall be entitled to indemnification (and the
advancement of expenses) in connection with a litigation or proceeding arising
out of the Executive’s acting as Vice Chairman, Wholesale or an employee,
officer or director of the Company (or, to the extent such service is requested
by the Company, any of its affiliates), to the maximum extent permitted by
applicable law; provided, however, that in the event that it is finally
determined that the Executive is not entitled to indemnification, the Executive
shall promptly return any advanced amounts to the Company.  In addition, the
Executive shall be entitled to liability insurance coverage pursuant to a
Company-purchased directors’ and officers’ liability insurance policy on the
same basis as other officers of the Company.  

(i)

Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any





18




--------------------------------------------------------------------------------

contest by the Executive about the amount of any payment pursuant to this
Agreement), provided, that the Executive prevails with respect to at least one
substantive issue in dispute.  In order to comply with Section 409A, in no event
shall the payments by the Company under this Section 7(i) be made later than the
end of the calendar year next following the calendar year in which any such
contest is finally resolved, provided, that the Executive shall have submitted
an invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such contest is finally
resolved.  The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

(j)

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(k)

Withholding.  Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
Federal, State or local employment or income tax laws or similar statutes or
other provisions of law then in effect.

(l)

Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively, “Section
409A”). The time or schedule of a payment to which the Executive is entitled
under this Agreement may be accelerated at any time that this Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in the Executive’s income as a result of the
failure to comply with Section 409A.

(m)

Entire Agreement.  This Agreement contains the entire understanding, and cancels
and supersedes all prior agreements, including, without limitation, the Existing
Agreement, and any agreement in principle or oral statement, letter of intent,
statement of understanding or guidelines of the parties hereto with respect to
the subject matter hereof, excluding the agreement to be entered into between
the Company and the Executive relating to the Company’s Capital Accumulation
Program, the Plans or the plans referred to in Section 2(c), the terms and
conditions of which shall not be affected hereby.  This Agreement may be
amended, supplemented or otherwise modified only by a written document executed
by each of the parties hereto or their respective successors or assigns.  The
Executive acknowledges that he is entering into this Agreement of his own free
will and accord with no duress, and that he has read this Agreement and
understands it and its legal consequences.

(n)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.





19




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

PHILLIPS-VAN HEUSEN CORPORATION




By:    /s/ Mark D. Fischer


Name:  Mark D. Fischer
Title:  Senior Vice President

  


  /s/ Francis K. Duane


Francis K. Duane
Date: December 23, 2008





--------------------------------------------------------------------------------







EXHIBIT A

RELEASE




TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT FRANCIS K.
DUANE (the “Releasor”), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the amounts paid
pursuant to Section [3(b)][3(f)] of the Employment Agreement between the
Releasor and PHILLIPS-VAN HEUSEN CORPORATION, dated as of June 14, 2007 (as the
same may have been heretofore amended, the “Agreement”), hereby irrevocably,
unconditionally, generally and forever releases and discharges Phillips-Van
Heusen Corporation and its current and former affiliates (collectively, the
“Company”), each of their respective current and former officers, directors,
employees, agents, representatives and advisors and their respective heirs,
executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the “Releasees”), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of his employment with the
Company or the termination of such employment (collectively, “Claims”),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or specifically that prohibit
discrimination based upon age, race, religion, gender, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
as amended, the Civil Rights Acts of 1866 and 1871, as amended, the Americans
with Disabilities Act of 1990, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act of 1993, as
amended, the New Jersey Law Against Discrimination, as amended, the New York
State and New York City Human Rights Laws, as amended, the laws of the States of
New York and New Jersey, the City of New York and Somerset County, New Jersey
relating to discrimination, as amended, and any and all applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(ii) arising under or pursuant to any contract, express or implied, written or
oral, including, without limitation, the Agreement; (iii) for wrongful dismissal
or termination of employment; (iv) for tort, tortious or harassing conduct,
infliction of mental or emotional distress, fraud, libel or slander; and (v) for
damages, including, without limitation, punitive or compensatory damages or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach of
Section [3(b)] [3(f)], 5(e), 7(h) or 7(i) of the Agreement, any plan or program
referred to in Section 2(b) or 2(c) of the Agreement or the Releasor’s agreement
under the Company’s Capital Accumulation Program.

The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.

The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of





A-1




--------------------------------------------------------------------------------







them, as a result of any person asserting any such assignment or transfer. It is
the intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Releasees against the Releasor under this
indemnity.  Notwithstanding the foregoing, nothing herein shall constitute a
release by the Releasor of a claim to the extent such claim is not waivable as a
matter of applicable law.  Without limiting the generality of the foregoing,
nothing herein shall affect any right to file an administrative charge with the
Equal Employment Opportunity Commission, subject to the restriction that if any
such charge is filed, the Releasor agrees not to violate the confidentiality
provisions of the Agreement and further agrees and covenants that should he or
any other person, organization, or other entity file, charge, claim, sue or
cause or permit to be filed any charge with the Equal Employment Opportunity
Commission, civil action, suit or legal proceeding against the Releasees (or any
of them) involving any matter occurring at any time in the past, the Releasor
will not seek or accept any personal relief (including, but not limited to, a
monetary award, recovery, relief or settlement) in such charge, civil action,
suit or proceeding.




The Releasor agrees that if he hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any
Claim released hereunder, or in any manner asserts against the Releasees, or any
of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.

The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of his employment with the Company or any Releasee.  The Releasor acknowledges
that the amounts to be paid to him under Section [3(b)][3(f)] of the Agreement
do not include any benefit, monetary or otherwise, which the Releasor has earned
or accrued, or to which he is already entitled.

The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived.  The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it.  In addition, in the event that the Releasor elects to sign and return
to Phillips-Van Heusen Corporation a copy of this Release, the Releasor has a
period of seven days (the “Revocation Period”) following the date of such return
to revoke this Release, which revocation must be in writing and delivered to
Phillips-Van Heusen Corporation, 200 Madison Avenue, New York, New York 10016,
Attention: General Counsel, within the Revocation Period.  This Release, and the
Releasor’s right to receive the amounts to be paid to him under Section [3(b)]
[3(f)(ii)], shall not be effective or enforceable until the expiration of the
Revocation Period without the Releasor’s exercise of his right of revocation.




This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and Phillips-Van Heusen Corporation.

This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.





A-2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
___________________, 20__.









Francis K. Duane







SWORN TO AND SUBSCRIBED

BEFORE ME THIS ____ DAY OF

____________________, 20__.


















Notary Public











A-3


